Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made as of
August 3, 2020 by and between Health Sciences Acquisitions Corporation 2 (the
“Company”) and Continental Stock Transfer & Trust Company, a New York
corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-239922
(“Registration Statement”), for its initial public offering of its ordinary
shares, par value $0.0001 (“IPO”) has been declared effective as of the date
hereof (“Effective Date”) by the U.S. Securities and Exchange Commission
(capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Registration Statement); and

 

WHEREAS, Chardan Capital Markets, LLC is acting as the underwriter (the
“Underwriter”) in the IPO pursuant to an underwriting agreement between the
Company and the underwriters (“Underwriting Agreement”); and

 

WHEREAS, simultaneously with the IPO, the Company’s sponsor will be purchasing
450,000 ordinary shares (“Private Placement Shares”) from the Company for an
aggregate purchase price of $4,500,000; and

 

WHEREAS, simultaneously with the IPO, the Company’s sponsor will be purchasing
1,500,000 whole warrants (“Private Placement Warrants”) from the Company for an
aggregate purchase price of $1,500,000; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$139,130,440 of the gross proceeds of the IPO and the sale of the Private
Placement Shares and Private Placement Warrants taking place simultaneously
therewith ($160,000,000 if the over-allotment option is exercised in full), will
be delivered to the Trustee to be deposited and held in the Trust Account for
the benefit of the Company and the holders of the Company’s ordinary shares, par
value $0.0001 per share, issued in the IPO as hereinafter provided (the proceeds
to be delivered to the Trustee will be referred to herein as the “Property”; the
shareholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Shareholders,” and the Public Shareholders and the
Company will be referred to together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $4,869,565 or $5,600,000 if the underwriters’ over-allotment option is
exercised in full is attributable to deferred underwriting discounts and
commissions that may become payable by the Company to the underwriters upon the
consummation of an initial business combination (as described in the
Registration Statement, a “Business Combination”) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee in the
United States JPMorgan Chase Bank, N.A. (or at another U.S. chartered commercial
bank with consolidated assets of $100 billion or more) and at a brokerage
institution selected by the Trustee that is reasonably satisfactory to the
Company;

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 180 days or less, or in money market funds meeting the conditions of
paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended, which invest only in direct U.S.
government treasury obligations, as determined by the Company; it being
understood that the Trust Account will earn no interest while account funds are
uninvested awaiting the Company’s instructions hereunder and the Trustee may
earn bank credits or other consideration;

 

 



 

 

(d) Collect and receive, when due, all principal, interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

 

(e) Promptly notify the Company and the Underwriter of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, as applicable, signed on behalf of the Company
by its Chief Executive Officer, Chief Financial Officer or Chairman of the Board
of Directors of the Company (the “Board”) or other authorized officers of the
Company, and complete the liquidation of the Trust Account and distribute the
Property in the Trust Account, including any amounts representing interest
earned on the funds held in the Trust Account (less taxes payable), only as
directed in the Termination Letter and the other documents referred to therein;
or (y) the later of (1) 24 months after the closing of the Offering and (2) such
later date as may be approved by the Company’s shareholders in accordance with
the Company’s Amended and Restated Memorandum and Articles of Association, if a
Termination Letter has not been received by the Trustee prior to such date, in
which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account, including any amounts representing interest
earned on the funds held in the Trust Account (less taxes payable, it being
understood that the Trustee has no obligation to monitor or question the
Company’s position that an allocation has been made for taxes payable), shall be
distributed to the Public Shareholders of record as of such date; provided,
however, that in the event the Trustee receives a Termination Letter in a form
substantially similar to Exhibit B hereto, or if the Trustee begins to liquidate
the Property because it has received no such Termination Letter by the date
specified in clause (y) of this Section 1(i), the Trustee shall keep the Trust
Account open until twelve (12) months following the date the Property has been
distributed to the Public Shareholders;

 

(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C (a “Tax
Payment Withdrawal Instruction”), withdraw from the Trust Account and distribute
to the Company the amount of interest earned on the Property requested by the
Company to cover any tax obligation owed by the Company, which amount shall be
delivered directly to the Company by electronic funds transfer or other method
of prompt payment, and the Company shall forward such payment to the relevant
taxing authority so long as there is no reduction in the principal amount
initially deposited in the Trust Account; provided, however, that to the extent
there is not sufficient cash in the Trust Account to pay such tax obligation,
the Trustee shall liquidate such assets held in the Trust Account as shall be
designated by the Company in writing to make such distribution (it being
acknowledged and agreed that any such amount in excess of interest income earned
on the Property shall not be payable from the Trust Account). The written
request of the Company referenced above shall constitute presumptive evidence
that the Company is entitled to said funds, and the Trustee shall have no
responsibility to look beyond said request; and

 

(k) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Sections 1(i) or (j) above.

 



2

 

 

2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Chief Executive Officer, Chief Financial
Officer or other authorized officer of the Company. In addition, except with
respect to its duties under Sections 1(i), or (j) hereof, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it in good faith and with reasonable care
believes to be given by any one of the persons authorized above to give written
instructions, provided that the Company shall promptly confirm such instructions
in writing;

 

(b) Subject to the provisions of Section 4 of this Agreement, hold the Trustee
harmless and indemnify the Trustee from and against, any and all expenses,
including reasonable counsel fees and disbursements, or losses suffered by the
Trustee in connection with any claim, potential claim, action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided, that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which consent shall not be unreasonably
withheld. The Company may participate in such action with its own counsel;

 

(c) Pay the Trustee an initial acceptance fee, an annual fee and a transaction
processing fee for each disbursement made as set forth on Schedule A hereto,
which fees shall be subject to modification by the parties from time to time. It
is expressly understood that the Property shall not be used to pay such fees
unless the disbursements are made to the Company pursuant to Section 1(i) solely
in connection with the consummation of a Business Combination and Section 1(j).
The Company shall pay the Trustee the initial acceptance fee and first year’s
fee at the consummation of the IPO and thereafter on the anniversary of the
Effective Date. The Trustee shall refund the Company the annual administration
fee (on a pro rata basis) with respect to any period after the liquidation of
the Trust Account. The Company shall not be responsible for any other fees or
charges of the Trustee except as set forth in this Section 2(c), Schedule A and
as may be provided in Section 2(b) hereof;

 

(d) In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes (which firm may be the Trustee) verifying the vote of the
Company’s shareholders regarding such Business Combination;

 

(e) In connection with the Trustee acting as Paying/Disbursing Agent pursuant to
Exhibit B, the Company will not give the Trustee disbursement instructions which
would be prohibited under this Agreement;

 

(f) Within five business days after the Underwriter in the IPO, exercises the
over-allotment option (or any unexercised portion thereof) or such
over-allotment option expires, provides the Trustee with a notice in writing
(with a copy to the Underwriter) of the total amount of the Deferred Discount;

 

(g) In the event the Company is entitled to receive a tax refund on its income
tax obligation, and promptly after the amount of such refund is determined on a
final basis, provide the Trustee with notice in writing (with a copy to the
Underwriter) of the amount of such income tax refund; and

 

3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;

 

3

 

 

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(c) Change the investment of any Property, other than in compliance with Section
1 hereof;

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

 

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;

 

(h) File local, state and/or federal tax returns or information returns with any
taxing authority on behalf of the Trust Account and payee statements with the
Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property;

 

(i) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account);

 

(j) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein; and

 

(k) Verify calculations, qualify or otherwise approve Company’s written requests
for distributions pursuant to Sections 1(i), or (j) hereof.

 

4. Trust Account Waiver. The Trustee has no right of set off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Sections 2(b) or (c) hereof, the Trustee shall pursue
such Claim solely against the Company and its assets outside the Trust Account
and not against the Property or any monies in the Trust Account.

 

5. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

4

 

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) hereof and distributed
the Property in accordance with the provisions of the Termination Letter, this
Agreement shall terminate except with respect to Section 2(b).

 

6. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon all information supplied to it by the
Company, including account names, account numbers, and all other identifying
information relating to a beneficiary, beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i) and (j) hereof (which may only be amended with the approval of the holders
of a majority of the outstanding ordinary shares sold in the IPO), this
Agreement or any provision hereof may only be changed, amended or modified by a
writing signed by each of the parties hereto; provided, however, that no such
change, amendment or modification may be made without the prior written consent
of the Underwriter. As to any claim, cross-claim or counterclaim in any way
relating to this Agreement, each party waives the right to trial by jury. The
Trustee may require from Company counsel an opinion as to the propriety of any
proposed amendment.

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder.

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission or by e-mail:

 

if to the Trustee, to:

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez
E-mail: fwolf@continentalstock.com / cgonzalez@continentalstock.com

 

5

 

 

if to the Company, to:

Health Sciences Acquisitions Corporation 2
40 10th Avenue, Floor 7
New York, New York 10014
Attn: Alice Lee, Secretary
E-Mail: al@rtwfunds.com

 

in either case with a copy to:

Chardan Capital Markets, LLC
17 State Street, Suite 1600
New York, NY 10004
Attn: George Kaufman
Facsimile: (646) 465-9039

 

and

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn: Giovanni Caruso, Esq.
Facsimile: (212) 407-4990

 

(f) No party to this Agreement may assign its rights or delegate its obligations
hereunder without the prior consent of the other person or entity.

 

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

 

(h) This Agreement is the joint product of the Company and the Trustee and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

 

(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

 

(j) Each of the Company and the Trustee hereby acknowledges and agrees that the
Underwriter is a third party beneficiary of this Agreement.

 

(k) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows]

 

6

 

  

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above. 

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee       By: /s/ Francis
Wolf     Name: Francis Wolf     Title:  Vice President

 

  HEALTH SCIENCES ACQUISITIONS CORPORATION 2, as Company       By: /s/ Roderick
Wong     Name: Roderick Wong     Title:  Chairman and Chief Executive Officer

 

7

 

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Initial acceptance fee  Initial
closing of IPO by wire transfer  $3,500.00  Annual fee  First year, initial
closing of IPO by wire transfer; thereafter on the anniversary of the effective
date of the IPO by wire transfer or check  $10,000.00  Transaction processing
fee for disbursements to Company under Section 1(i), 1(j) and Section 2 
Deduction by Trustee from accumulated income following disbursement made to
Company under Sections 1 and 2  $250.00  Paying Agent services as required
pursuant to Section 1(i)  Billed to Company upon delivery of service pursuant to
Section 1(i)   Prevailing rates 

  



Schedule A
Page 1

 

  

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer
& Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. [●] Termination Letter

 

Dear Sir or Madam:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Health Sciences Acquisitions Corporation 2 (the “Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of [●], 2020 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement with [●] (“Target Business”) to consummate a business combination with
Target Business (the “Business Combination”) on or about [●]. The Company shall
notify you at least 72 hours in advance of the actual date of the consummation
of the Business Combination (the “Consummation Date”). Capitalized terms used
but not defined herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate the Trust Account investments and to transfer the proceeds
to the above-referenced account at JPMorgan Chase Bank, N.A. to the effect that,
on the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date. It is acknowledged and agreed that while
the funds are on deposit in the trust account awaiting distribution, the Company
will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, (ii)
the Company shall deliver to you (a) [a certificate of the Chief Executive
Officer which verifies the vote of the Company’s shareholders in connection with
the Business Combination and (b) written instructions with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”) and (iii)
the Underwriter shall deliver to you written instructions for delivery of the
Deferred Discount. You are hereby directed and authorized to transfer the funds
held in the Trust Account immediately upon your receipt of the counsel’s letter
and the Instruction Letter, (x) to the Underwriter in an amount equal to the
Deferred Discount as directed by the Underwriter and (y) the remainder in
accordance with the terms of the Instruction Letter. In the event that certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date without penalty, you will notify the Company of the same and the Company
shall direct you as to whether such funds should remain in the Trust Account and
be distributed after the Consummation Date to the Company. Upon the distribution
of all the funds in the Trust Account pursuant to the terms hereof, the Trust
Agreement shall be terminated.

 

Exhibit A

Page 1

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and the Company has not
notified you on or before the original Consummation Date of a new Consummation
Date, then upon receipt by the Trustee of written instructions from the Company,
the funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date as set
forth in the notice. 

 

  Very truly yours,      

HEALTH SCIENCES ACQUISITIONS CORPORATION 2

 

  By:       Name:     Title:

 

cc: Chardan Capital Markets, LLC

 



Exhibit A

Page 2

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer
& Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez 

 

  Re: Trust Account No. [●] Termination Letter

 

Dear Sir or Madam:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Health Sciences Acquisitions Corporation 2 (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of [●], 2020 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
business combination within the time frame specified in the Company’s amended
and restated certificate of incorporation, as described in the Company’s
prospectus relating to its initial public offering of securities. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments and to transfer the total proceeds to
the trust operating account at JPMorgan Chase Bank, N.A. to await distribution
to the Public Shareholders. The Company has selected 20[●] as the effective date
for the purpose of determining when the Public Shareholders will be entitled to
receive their share of the liquidation proceeds. It is acknowledged that no
interest will be earned by the Company on the liquidation proceeds while on
deposit in the trust operating account. You agree to be the Paying Agent of
record and, in your separate capacity as Paying Agent, agree to distribute said
funds directly to the Company’s Public Shareholders in accordance with the terms
of the Trust Agreement and the amended and restated certificate of incorporation
of the Company. Upon the distribution of all the funds in the trust account,
your obligations under the Trust Agreement shall be terminated. 

 

  Very truly yours,      

HEALTH SCIENCES ACQUISITIONS CORPORATION 2

 

  By:       Name:     Title:

 

cc: Chardan Capital Markets, LLC

 

Exhibit B

Page 1

 

  

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez 

 

  Re: Trust Account No. [●]

Dear Sir or Madam:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Health Sciences Acquisitions Corporation 2 (the “Company”) and Continental Stock
Transfer & Trust Company, dated as of [●], 2020 (the “Trust Agreement”), the
Company hereby requests that you deliver to the Company $[●] of the interest
income earned on the Property as of the date hereof.

 

The Company needs such funds to pay its tax obligations. In accordance with the
terms of the Trust Agreement, you are hereby directed and authorized to transfer
(via wire transfer) such funds promptly upon your receipt of this letter to the
Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION] 

 

  Very truly yours,      

HEALTH SCIENCES ACQUISITIONS CORPORATION 2

 

  By:       Name:     Title:

 

  cc: Chardan Capital Markets, LLC

  

 

Exhibit C

Page 1



 

 